     Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 1 of 22



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


NATIONAL WOMEN’S LAW CENTER,
et al.,

          Plaintiffs,

     v.                                 No. 1:17-cv-02458 (TSC)

OFFICE OF MANAGEMENT AND
BUDGET, et al.,

          Defendants.




  REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS, OR IN THE
          ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
             Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 2 of 22




                                                  TABLE OF CONTENTS

INTRODUCTION ......................................................................................................................... 1

ARGUMENT ................................................................................................................................. 2

I.      OMB’S DECISION TO INITIATE A REVIEW AND STAY OF COMPONENT 2
        PENDING RECONSIDERATION IS A PRELIMINARY DECISION RENDERED IN
        THE CONTEXT OF AN INFORMAL ADJUDICATION. ................................................. 2

II.     BECAUSE THE CHALLENGED RECONSIDERATION DECISION WAS RENDERED
        AS THE FIRST STEP IN AN INFORMAL ADJUDICATION, PLAINTIFFS LACK
        STANDING TO ASSERT THEIR CLAIMS. ...................................................................... 5

III.    THE CHALLENGED RECONSIDERATION DECISION IS SUPPORTED BY
        SUBSTANTIAL EVIDENCE AND IS NEITHER ARBITRARY NOR CAPRICIOUS.... 7

        A.      OMB’s Interpretation Of Its Own Regulations Is Entitled to Deference..................... 8

        B.      Substantial Evidence Supports OMB’s Decision to Initiate A Review and Stay of
                Component 2 Pending Reconsideration. .................................................................... 13

IV. THE DECISION TO INITIATE A REVIEW AND STAY OF COMPONENT 2 PENDING
    RECONSIDERATION DOES NOT VIOLATE SECTION 3518(e) OF THE PRA. ........ 17

V.      THE PROPER REMEDY IN THIS CASE, IF ANY, IS TO REMAND TO THE AGENCY
        FOR FURTHER EXPLANATION, WITHOUT VACATUR. .......................................... 18

CONCLUSION ............................................................................................................................ 19




                                                                     i
         Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 3 of 22



                                       INTRODUCTION

       In their opening brief, Defendants explained why Plaintiffs’ challenge to an intermediate

decision of the Office of Management and Budget (“OMB”) to initiate a review and stay of a

previously-approved collection of information (“Component 2”) submitted by the Equal

Employment Opportunity Commission (“EEOC”) pending OMB’s reconsideration fails as a

matter of law. Plaintiffs lack standing to challenge a decision rendered in connection with

administrative proceedings to which they are not a party (a deficiency that is all the more glaring

given their inability to demonstrate an entitlement to obtain Component 2 pay data in the first

instance). And, on the merits, Plaintiffs’ claims fare no better because (1) OMB’s interpretation

of its own ambiguous regulations is entitled to deference and (2) substantial evidence supports

OMB’s decision to initiate a review and stay of Component 2 pending reconsideration.

       In response, Plaintiffs recycle many of the arguments proffered in their opening brief.

Plaintiffs spend an inordinate amount of brief territory attempting to convince the Court that

OMB’s interpretation of its regulations is flawed (or non-existent) and that the record does not

support OMB’s decision to initiate a review and stay of Component 2. But Plaintiffs’ arguments

regarding OMB’s interpretation of its own regulations flounder in the face of settled case law

holding that courts must defer to an agency’s interpretation of its own ambiguous regulations

unless the interpretation is plainly erroneous or inconsistent with the text of the regulations—a

showing that Plaintiffs cannot meet here. And, Plaintiffs’ insistence that the Rao Memorandum

does not adequately articulate the bases for OMB’s decision is belied by the content of the

memorandum itself, which more than satisfies the “brief statement of denial” required by the

Administrative Procedure Act (“APA”).

       Plaintiffs fare no better in their attempt to nitpick the record on which OMB issued its

reconsideration decision in an effort to demonstrate that the challenged decision is arbitrary and
         Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 4 of 22



capricious. As Defendants have previously explained, the Paperwork Reduction Act (“PRA”) and

its implementing regulations require OMB to monitor previously-approved collections of

information for continued compliance. The PRA further authorizes OMB to withdraw its approval

or, as here, initiate a review and stay of the collection where, as here, the agency has determined

that the requirements of § 1320.10 have been met. In this PRA-specific context, a “reasonable

fact-finder” would likely find that the record fully supports OMB’s reconsideration decision for

the reasons set forth in Defendants’ opening brief and those articulated below.

       Accordingly, because Plaintiffs’ claims fail as a matter of law, the Court should dismiss

this action, or in the alternative, grant summary judgment in favor of Defendants and deny

Plaintiffs’ motion for summary judgment.

                                          ARGUMENT

I.     OMB’S DECISION TO INITIATE A REVIEW AND STAY OF COMPONENT 2
       PENDING RECONSIDERATION IS A PRELIMINARY DECISION RENDERED
       IN THE CONTEXT OF AN INFORMAL ADJUDICATION.

       “Agencies perform their administrative functions both through rulemaking and

adjudication.” Neustar, Inc. v. FCC, 857 F.3d 886, 893 (D.C. Cir. 2017). Rulemakings “generally

involve broad applications of more general principles rather than case-specific individual

determinations.” Id. “By contrast, agencies may use informal adjudications when they are not

statutorily required ‘to engage in the notice and comment process’ or to ‘hold proceedings on the

record. . . .’” Id. (internal citation omitted). OMB’s decision to initiate a review and stay of the

EEOC’s Component 2 pay data as set forth in the Rao Memorandum was rendered in the context

of an informal adjudication. See Defs.’ Mem. at 16-17, 29-30; see also 5 U.S.C. § 551(7) (defining

adjudication as the “agency process for the formulation of an order”).

       Indeed, Plaintiffs do not point to, nor is there, either any statutory or regulatory provision

requiring OMB “to engage in the notice and comment process,” or any statutory or regulatory
                                                 2
         Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 5 of 22



provisions requiring the agency “to hold proceedings on the record.” Neustar, 857 F.3d at 893

(internal quotation marks and citation omitted). The Rao Memorandum does not amend a prior

legislative rule, nor does the memorandum invoke OMB’s “general legislative authority.”

Conference Grp., LLC v. F.C.C., 720 F.3d 957, 965 (D.C. Cir. 2013). Put another way, because

the Rao Memorandum lacks “the hallmarks of legislative rulemaking,” see id., it falls into “the

vast category of ‘informal adjudications’ in which agencies routinely engage.” Safe Extensions,

Inc. v. F.A.A., 509 F.3d 593, 604 (D.C. Cir. 2007).

       Plaintiffs resist this conclusion, asserting that OMB’s decision to initiate a review and stay

of Component 2 pending reconsideration was not rendered in an adjudicative context because it

does not have any retroactive effect. See Pls.’ Opp. at 3. There is no merit to this argument. As

an initial matter, the D.C. Circuit has made clear that “although an adjudication by its nature is

retroactive, it may be proper to enter an adjudicatory order without retroactive effect.” Neustar,

857 F.3d at 895; see also id. (“‘By retroactive effect,’ we are usually referring to an order or penalty

with economic consequences, ‘not retroactive application of the rule itself.’” (internal citation

omitted)). This is in contrast to “rules, which include ‘an agency statement of . . . future effect.’”

Id. (internal citations omitted); see also id. at 893 (“Rulemaking scenarios generally involve broad

applications of more general principles rather than case-specific individual determinations.”). In

other words, “[t]his prospective-retroactive distinction consistently focuses on the application of

principles in the past or future.” Id. at 896.

       Here, OMB applied its existing regulations to the EEOC’s previously-approved

Component 2 pay data collection of information and concluded that a review and stay pending

reconsideration was necessary to ensure continued compliance with the PRA and its regulatory

requirements. The Rao Memorandum, which memorializes this intermediate decision, does not



                                                   3
         Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 6 of 22



purport to announce any “new principles or rules” applicable to agencies seeking to obtain

approval of a collection of information but rather, makes a “case-specific individual

determination[]” that “relate[s] back” to the previously-approved Component 2 pay data collection

of information and its continued compliance with the PRA. Id. at 893, 896; see also Safari Club

Int’l v. Zinke, 878 F.3d 316, 333 (D.C. Cir. 2017) (“[A]djudications immediately bind parties by

retroactively applying law to their past actions.”).

       Nor is OMB’s decision to initiate a review and stay of Component 2 pending

reconsideration intended “solely . . . to relieve employers of burdens associated with future

collections.” Pls.’ Opp. at 3. To be sure, the challenged reconsideration decision has some

“tangential impact” on employers whose obligation to submit Component 2 pay data is stayed

pending OMB’s reconsideration of any new information collection package submitted by the

EEOC. Neustar, 857 F.3d at 895. But “some tangential impact on other [similarly-situated, non-

party] entities [does not] necessarily transform an informal adjudication into a rulemaking since

‘the nature of adjudication is that similarly situated non-parties may be effected by the policy or

precedent applied, or even merely announced in dicta, to those before the tribunal.’” Id. (internal

citation omitted); see also Conference Grp., 702 F.3d at 966 (“The fact that an order rendered in

an adjudication ‘may affect agency policy and have general prospective application’ . . . does not

make it a rulemaking . . . .” (internal citation omitted)). This principle applies with even more

force where, as here, Plaintiffs are not a “similarly-situated, non-party” in relation to the EEOC,

the party involved in the underlying adjudicative proceedings. See id.

       In short, the challenged reconsideration decision was rendered in the context of an informal

adjudication and is an individualized (and preliminary), case-specific determination involving the

EEOC. See AR OMB_0000299-300. The reconsideration decision is not intended to impact law



                                                  4
         Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 7 of 22



or policy but to ensure Component 2’s continued compliance with the PRA and its regulatory

requirements, see 44 U.S.C. § 3504(a)(1)(A), (a)(1)(B)(i), (c)(1); 5 C.F.R. § 1320.10(f), (g), the

latter of which is evident by the Rao Memorandum’s request that the EEOC submit “a new

[Component 2] information collection package . . . to OMB for review.” AR OMB_0000300; see

also 5 C.F.R § 1320.10(f).

II.    BECAUSE THE CHALLENGED RECONSIDERATION DECISION WAS
       RENDERED AS THE FIRST STEP IN AN INFORMAL ADJUDICATION,
       PLAINTIFFS LACK STANDING TO ASSERT THEIR CLAIMS.

       As Defendants explained in their opening summary judgment brief, Plaintiffs lack standing

to challenge a preliminary decision issued in connection with an informal adjudication to which

there are only two parties—OMB and the EEOC. See Defs.’ Mem. at 16-17 (citing Conference

Grp. 720 F.3d at 963-64). Plaintiffs do not dispute that they are not parties to the underlying

administrative proceedings. See Pls.’ Opp. at 4-5. Instead, they insist that notwithstanding their

non-party status, they nevertheless have standing to challenge OMB’s reconsideration decision

because of its “immediate effect of relieving employers from their obligation to provide pay data.”

Id. at 4. Plaintiffs are wrong.

       First, a non-party to an informal adjudication has standing to sue only where the non-party

can “‘point to a particular imminent application of the disputed agency policy . . . the firmness of

which is not in dispute, on a fast-arriving date certain.’” Conference Grp., 720 F.3d at 964 (internal

citation omitted). Plaintiffs have not demonstrated that they satisfy this test. Plaintiffs do not

contend that they face any risk of “an imminent application” of the disputed agency policy to

themselves because they are not subject to the EEOC’s disclosure requirements. See id. (plaintiff

lacks standing to challenge FCC order because it “does not identify any imminent [FCC]

enforcement action against it”).      Indeed, as Plaintiffs acknowledge, to the extent that the

challenged reconsideration decision has any impact beyond the EEOC, it impacts employers’
                                                  5
         Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 8 of 22



obligation to disclose Component 2 pay data pending OMB’s reconsideration decision. See Pls.’

Opp. at 4 (“Defendants’ actions have and continue to have the immediate effect of relieving

employers from their obligation to provide pay data. . . .”). And, the fact that Plaintiffs are unable

to point to any statutory or regulatory provision requiring the disclosure of Component 2 pay data,

see Defs.’ Mot. to Dismiss Mem. at 12-14, serves only to further buttress their inability to challenge

OMB’s reconsideration decision due to a lack of standing.

       It also bears mentioning that Plaintiffs are wrong on the “firmness” of OMB’s decision to

initiate a review and stay of the EEOC’s Component 2 pay data collection of information pending

reconsideration. See Conference Grp., 720 F.3d at 964. As Defendants have previously explained

(and contrary to Plaintiffs’ claims otherwise), the challenged reconsideration decision is not final

agency action within the meaning of the APA. See Defs.’ Mot. to Dismiss Mem. at 20-29. Rather,

it is the first step in the agency’s reconsideration process, see 5 C.F.R. § 1310.10(f), (g)—an

administrative process that includes the EEOC’s discretion to determine how best to respond to

the concerns raised in the August 2017 Rao Memorandum and should culminate in a final

(reviewable) decision by OMB to approve or disapprove, or instruct the agency to make a

substantive or material change (a non-public, non-reviewable interim action). See Defs.’ Mot. to

Dismiss Mem. at 24-26 (explaining that 5 C.F.R. Part 1320 governs the remaining steps in the

reconsideration process); see also 44 U.S.C. § 3507(e)(1). Thus, there is no merit to Plaintiffs’

assertion that OMB’s application of the PRA can “never be challenged.” 1 Pls.’ Opp. at 5 (emphasis



1
  Plaintiffs’ reliance on the Supreme Court’s decision in Dole v. United Steelworkers of America,
494 U.S. 26 (1990), is misplaced. As an initial matter, Dole involved a challenge to OMB’s final
(and thus reviewable) decision to disapprove three provisions of a Department of Labor standard,
which required chemical manufacturers to provide “‘material safety data sheets’ to downstream
manufacturers.” Dole, 494 U.S. at 29. Moreover, although the Dole Court held that the Paperwork
Reduction Act does not authorize OMB to review and countermand agency regulations mandating
disclosure by regulated entities directly to third parties,” id. at 31, Congress amended the PRA
                                                  6
           Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 9 of 22



in original).    To the contrary, both the APA and PRA make clear that OMB’s decision rendered

at the conclusion of the agency’s reconsideration process would be a reviewable, final agency

action.     See 44 U.S.C. § 3507(e)(1). But where, as here, Plaintiffs challenge OMB’s

reconsideration decision rendered in the context of an (ongoing) informal adjudication to which

Plaintiffs are not a party, and Plaintiffs cannot show that they risk “immediate application” of the

disputed agency decision, “the firmness of which is not in dispute,” they lack standing to bring

their claims. Conference Grp., 720 F.3d at 964.

III.      THE CHALLENGED RECONSIDERATION DECISION IS SUPPORTED BY
          SUBSTANTIAL EVIDENCE AND IS NEITHER ARBITRARY NOR
          CAPRICIOUS.

          Plaintiffs not only lack standing to assert their claims, but their claims also fail on the merits

because OMB’s decision to initiate a review and stay of Component 2 pending reconsideration is

neither arbitrary nor capricious in violation of the APA. See Defs.’ Mem. at 22-29. The Court’s

review is narrow, deferential, and limited to determining whether substantial evidence supports

OMB’s reconsideration decision. See Neustar, 857 F.3d at 893 (“These informal adjudications

still must comply with the familiar APA standard banning arbitrary and capricious actions.”); see

also Cognitive Professional Servs. Inc. v. Sm. Bus. Admin., 254 F. Supp. 3d 22, 32-33 (D.D.C.

2017) (observing that there is “no functional difference between what . . . [the APA’s arbitrary and

capricious standard] requires and what would be required by the substantial evidence test”).

Accordingly, courts “defer to [an agency’s] reading of its own [ambiguous] regulations unless that

reading is plainly erroneous or inconsistent with the regulations’” and will “‘accept the [agency’s]

findings of fact so long as they are supported by substantial evidence on the record as a whole.”


legislatively overturning the decision. See H.R. Rep. 104-37, at 2 (“The legislation includes third-
party disclosure requirements in the definition of collection of information to overturn the Supreme
Court’s decision in Dole v. United Steelworkers of America.”); see also 44 U.S.C. § 3502(3)(A)
(defining “collection of information” to include “disclosure to third parties”).
                                                      7
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 10 of 22



Neustar, 857 F.3d at 896 (internal citation omitted).

       As explained below (and in Defendants’ opening summary judgment brief, see Defs.’

Mem. at 17-30), OMB’s decision to initiate a review and stay of Component 2 pending

reconsideration easily satisfies this standard. Nor do Plaintiffs’ arguments about either OMB’s

interpretation of its own regulations or the contents of the Administrative Record (including the

Rao Memorandum) compel a different conclusion. Accordingly, the Court should uphold OMB’s

decision to initiate a review and stay of Component 2 pending reconsideration.

       A. OMB’s Interpretation Of Its Own Ambiguous Regulations Is Entitled to
          Deference.

       It is well-settled law that an agency’s interpretation of its own ambiguous regulations is

entitled to deference unless the interpretation is “plainly erroneous or inconsistent with the

regulation.” See Defs.’ Mem. at 20 (quoting Decker v. Nw. Entl. Def. Ctr., 568 U.S. 597, 613

(2013)); see also Neustar, 857 F.3d at 896. In this case, “neither the PRA nor OMB’s regulations

define when ‘relevant circumstances have changed,’ what constitutes a ‘material error’ in the

burden estimates initially provided, or when ‘good cause exists’ warranting OMB’s decision to

initiate a review and stay of a previously-approved collection of information.” Defs.’ Mem. at 20

(citing 5 C.F.R. § 1320.10(f), (g)). But as the Rao Memorandum and the Administrative Record

demonstrate, in the context of its obligation to monitor previously-approved collections of

information for continued compliance with the PRA and its regulatory requirements, OMB

reasonably determined that the release of Component 2’s data specifications after the public

comment period and OMB’s approval of Component 2 constitutes a “relevant change in

circumstances” or reveals a “material error in the burden estimates” initially provided by the EEOC

sufficient to trigger § 1320.10(f), see AR OMB_0000299; see also Defs.’ Mem. at 22-30 (detailing

the bases for OMB’s decision as set forth in the AR), and that the practical utility, burden, privacy,


                                                  8
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 11 of 22



and confidentiality concerns attendant with Component 2 as currently formulated provide “good

cause” to stay the effectiveness of the new Component pending OMB’s reconsideration as required

under § 1320.10(g). See id. Under these circumstances, OMB’s interpretation of § 1320.10(f) and

(g) is neither “plainly erroneous nor inconsistent with the text of the regulations.”

       Nor do the arguments that Plaintiffs proffer in response, see Pls.’ Opp. at 7-14, compel a

different conclusion. Plaintiffs’ contention that the Court should not defer to OMB’s interpretation

of § 1320.10(f) and (g) because the regulations’ reference to “materially in error,” “relevant

change” in circumstances, and “good cause” have “commonly understood and easily applicable

meanings” is belied by their failure to cite to any cases in support of their argument. See id. at 5-

6. Perhaps that is because there is ample case law that supports OMB’s position that these terms

are in fact ambiguous. See, e.g., Krizman v. Merit Sys. Prot. Bd., 77 F.3d 434, 440 (Fed. Cir. 1996)

(court’s interpretation of the phrase “good cause” in the Merit Systems Protection Board’s

regulation does not rely on a “statutory or court rule” but rather the agency’s interpretation of its

own ambiguous regulation, which is entitled to deference); Doyle v. Shalala, 62 F.3d 740, 745-

746 (5th Cir. 1995) (holding that the Social Security Act’s reference to “relevant circumstances”

in the provisions governing the computation of benefits is ambiguous and that the Secretary’s

interpretation of the term as set forth in the challenged regulation is entitled to deference); Porter

v. United States, 163 F.3d 1304, 1315-20 (Fed. Cir. 1998) (deferring to the Air Force’s

interpretation of the term “material error of fact” because “[n]either the statute nor the regulations”

defines the term and the Air Force’s interpretation is a permissible reading of the statute).

       Equally meritless is Plaintiffs’ argument that deference is not warranted because the Rao

Memorandum fails to articulate OMB’s interpretation of § 1320.10(f) and (g) and is, in Plaintiffs’

view, “conclusory.” Pls.’ Opp. at 10-12. Where, as here, the challenged decision is rendered in



                                                  9
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 12 of 22



the context of an informal adjudication, “the APA requires only (i) prompt notice of the denial of

any written application, and (ii) a brief statement of the grounds for the denial.” New Life

Evangelistic Ctr., Inc. v. Sebelius, 753 F. Supp. 3d 103, 117 (D.D.C. 2010) (quoting 5 U.S.C. §

555(e)). The D.C. Circuit has explained that the APA’s requirement that an agency provide a

“brief statement” of its decision simply requires “the agency [to] explain ‘why it chose to do what

it did.’” Tourus Records, Inc. v. DEA, 259 F.3d 731, 737 (D.C. Cir. 2001) (quoting Henry J.

Friendly, Chenery Revisited: Reflections on Reversal and Remand of Administrative Orders, 1969

Duke L.J. 199, 222)).

       Here, the Rao Memorandum more than satisfies this minimal requirement. It expressly

states that OMB’s conclusion that § 1320.10(f) is triggered (that is, that “relevant circumstances

have changed and/or that the burden estimates provided by the EEOC at the time of initial

submission are materially in error”) based on the release of the Component 2 data specifications

after the public comment period and OMB approval. See AR OMB_0000299. As the Rao

Memorandum explains, “[a]s a result, the public did not receive an opportunity to comment on the

method of data submission to EEOC. In addition, EEOC’s burden estimate did not account for the

use of these particular data file specifications, which may have changed the initial burden

estimate.” Id.

       The same is true of OMB’s assessment that good cause exists to initiate a stay of the

effectiveness of Component 2 as required under § 1320.10(g). The Rao Memorandum explains

that OMB’s “good cause” finding is based on the agency’s concern that certain aspects of

Component 2 are “contrary to the standards of the PRA,” including OMB’s concern that “some

aspects” of the previously-approved collection of information “lack practical utility, are




                                                10
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 13 of 22



unnecessarily burdensome, and do not adequately address privacy and confidentiality issues.” 2 Id.

at AR OMB_0000230. Because the Rao Memorandum states “why [OMB] chose to do what it

did,” see Tourus Records, 259 F.3d at 737 (internal quotation marks and citation omitted),

Plaintiffs’ argument to the contrary fails as a matter of law. 3

       Finally, in a last ditch effort to convince this Court that deference to OMB’s interpretation

of its own regulations is unwarranted, Plaintiffs advance two arguments that fall short of salvaging

their claims. As an initial matter, Plaintiffs’ argument that deference to OMB’s interpretation of

§ 1320.10(f) and (g) is not warranted because it “is not consistent with any prior practice, because

OMB’s exercise of its review and stay authority is novel,” see Pls.’ Opp. at 10-11, is nonsensical.

It is well-established that courts defer to an agency’s interpretation of its own ambiguous

regulations unless the interpretation is “plainly erroneous or inconsistent with the regulation[s].”



2
  Contrary to Plaintiffs’ claims otherwise, OMB has not “abandoned” its “good cause” standard.
As Defendants explained in its opening brief, OMB’s concerns about the lack of utility of, and
burden imposed by Component 2, including whether Component 2 adequately safeguards against
privacy and confidentiality issues, satisfy either articulation of “good cause” because their
existence is “contrary to the standards of the PRA.” See AR OMB_000300; see also Defs.’ Mem.
at 21 n. 4, 25-28.
3
  Plaintiffs take issue with the “conclusory” nature of the Rao Memorandum. See Pls.’ Opp. at 10-
21. Defendants disagree with this characterization of the memorandum. As Defendants have
previously explained, prior to its issuance, the EEOC and OMB had engaged in in-person and
telephonic discussions across months regarding OMB’s concerns about Component 2’s ongoing
compliance with the PRA and its regulatory requirements. See Defs.’ Mem. at 29-30. The
Memorandum simply memorializes the issues raised in the interagency discussions and requests
that the EEOC “submit a new information package” that addresses those concerns. AR
OMB_0000230. Although the memorandum memorialized an intermediate reconsideration step,
its written explanation is also entirely consistent with the PRA’s requirements, see 44 U.S.C. §
3507(e)(1), and OMB’s practice with respect to its disapproval of collections of information. See,
e.g., https://www.reginfo.gov/public/do/PRAViewICR?ref_nbr=201404-1545-016 (“OMB is
disapproving this collection because of Treasury’s failure to meet the terms of the agreement
between OMB and Treasury regarding this collection. Treasury is advised that it must seek
standard PRA approval for collections of information related to compliance checks.”); see also
https://www.reginfo.gov/public/do/PRAViewICR?ref_nbr=201610-0703-003 (“This collection
should be resubmitted with the correct racial and ethnic categories per OMB guidance on these
matters.”).
                                                  11
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 14 of 22



Decker, 568 U.S. at 613; see Neustar, 857 F.3d at 896. The Court should not countenance

Plaintiffs’ attempt to establish a new “heightened” standard that permits deference only where an

agency’s interpretation is “consistent with prior practice.” There is nothing “novel” about OMB’s

exercise of its regulatory authority, despite the fact that its interpretation of these regulatory

provisions is first announced in the context of these proceedings. As the D.C. Circuit has long

held, “‘[t]he general principle is that when as an incident of its adjudicatory function an agency

interprets a statute [or regulation], it may apply that new interpretation in the proceeding before

it.’” Neustar, 857 F.3d at 895 (internal citation omitted); see also Miguel-Miguel v. Gonzales, 500

F.3d 941, (9th Cir. 2007) (quoting NLRB v. Bell Aerospace Co., 416 U.S. 267, 294 (1974)) (“[A]n

agency ‘is not precluded from announcing new principles in an adjudicative proceeding. . . .’”).

       Finally, there is no basis to invalidate OMB’s decision to initiate a review and stay of

Component 2 pending reconsideration based on Plaintiffs’ interpretation of § 1320.10. See Pls.’

Opp. at 13-14. Plaintiffs contend that “OMB’s stated reasons for the review and stay . . . do not

meet the legal requirements of § 1320.10(f) and (g).” Id. at 13. But Congress has charged OMB

with administering the PRA, including the obligation to monitor previously-approved collections

of information, and it is OMB’s interpretation that controls unless it is plainly erroneous or

inconsistent with the regulations. See Safari Club, 878 F.3d at 326. And, in making this

assessment, courts are instructed that “‘an agency’s interpretation need not be the only possible

reading of a regulation—or even the best one—to prevail[.]’” Pacific Ranger, 211 F. Supp. 3d at

210 (internal citations omitted). Here, the Rao Memorandum delineates the factual basis for

OMB’s determination that “relevant circumstances had changed,” that there is a “material error”

in the burden estimates initially submitted, and that “good cause exists” sufficient to initiate a

review and stay of Component 2 under § 1320.10. See AR OMB_0000299-300. Because this



                                                12
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 15 of 22



interpretation is not plainly erroneous nor inconsistent with the text of § 1320.10(f) and (g), it is

entitled to deference. See Pacific Ranger, 211 F. Supp. 3d at 210.

       B. Substantial Evidence Supports OMB’s Decision to Initiate A Review and Stay Of
          Component 2 Pending Reconsideration.

       Defendants have also shown that substantial evidence supports OMB’s decision to initiate

a review and stay of Component 2 pending reconsideration. See Defs.’ Mem. at 22-28; see also

Cognitive Professional Servs., 254 F. Supp. 3d at 32-33 (applying substantial evidence test to

judicial review of informal adjudication). To that point, the Rao Memorandum articulates OMB’s

dual concerns about Component 2 data. First, the data specifications were released after the public

comment period and OMB’s approval of the collection of information. See AR OMB_0000299.

This timing suggests that the initial burden estimates did not include information about the burdens

the new data file specifications could impose. See id. The subsequent release of the data

specifications thus had to “change[] the initial burden estimates.”         Id.   Second, the Rao

Memorandum explains that certain aspects of Component 2 as currently formulated “lack practical

utility, are overly burdensome, and do not adequately address privacy and confidentiality

concerns.”   AR OMB_0000299-0000300. And, as the record reflects, OMB’s concerns are not

overstated. 4 In the early months of 2017, OMB received interested stakeholder letters expressing



4
  Defendants will file a full response to Plaintiffs’ motion to compel under the time frame set forth
in the Local Rules but note for current purposes that Defendants do not object to the inclusion of
Exhibits A through G, attached to Plaintiffs’ motion to compel but do object to the inclusion of the
emails referenced in the two Declarations submitted with Defendants’ opening summary judgment
brief to the extent that the emails are not already contained in the Administrative Record. The
Declarations’ reference to emails exchanged between the two Defendant agencies is meant only to
demonstrate that, despite Plaintiffs’ claim to the contrary, see Compl. ¶¶ 98, 106-09, the EEOC
and OMB consulted prior to the issuance of the August 2017 Rao Memorandum. In any event,
the two Declarations’ reference to conference calls and the record itself sufficiently demonstrate
Defendants’ compliance with the “consultation” requirement of § 1320.10(g). Under these
circumstances, and because it appears that Plaintiffs have abandoned this claim, see generally Pls.’
Mem. & Opp., there is no reason to include the emails in the record.
                                                 13
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 16 of 22



concern about potential burden imposed by the formatting changes required by Component 2 and

objecting to their inability to provide comment on Component 2’s formatting changes prior to

OMB     approval.    See,   e.g.,   AR     OMB_0000305-0000311;         OMB_0000321-0000328;

OMB_0000332-0000340; OMB_0000367-370. There is also substantial evidence in the record

that supports OMB’s concerns about the practical utility of, and the burdens imposed by

Component 2, including “privacy and confidentiality issues.” See, e.g., AR OMB_0000336;

OMB_0000338-39; see also, e g. OMB_0000101; OMB_0000368.

       In response, Plaintiffs recycle many of the arguments advanced in their opening brief, see

Pls.’ Opp. at 14-24, the gist of which amounts to no more than their strong disagreement that a

review and stay of Component 2 pending reconsideration is warranted. Defendants have already

explained that Plaintiffs’ attempt to nitpick the record and apply their own interpretation of §

1320.10 is without merit. See Defs.’ Mem. at 22-29. The Court must uphold OMB’s decision to

initiate a review and stay of Component 2 pending reconsideration unless the “‘record is so

compelling that no reasonable factfinder’ could have reached the agency’s conclusion’ or when

the agency has ‘ignore[d] evidence contradicting its position.’” Id. (quoting, among other cases,

Pac. Ranger, 211 F. Supp.3d at 22). Plaintiffs have not satisfied this heavy burden. Given OMB’s

ongoing responsibility to monitor previously-approved collections of information and the new

obligations imposed on employers by Component 2, “a reasonable factfinder” likely would find

that the release of the Component 2 data specifications to be used by employers in their

submissions to the EEOC only after the public comment period and OMB’s approval constitutes

a “relevant change in circumstances” and/or a “material error in the burden estimates initially

submitted” as required under § 1320.10(f). Indeed, this is so particularly given that the data file

specifications will be used by a significant number of employer-filers. See Defs.’ Mem. at 24 n.5.



                                                14
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 17 of 22



       Likewise, based on the current record, a “reasonable factfinder” could find that the utility,

burden, confidentiality, and privacy concerns raised in stakeholder letters during the comment

period present “good cause” under § 1320.10 to initiate a review and stay of Component 2’s

effectiveness pending OMB’s reconsideration. As Defendants explained in their opening brief,

several comment letters observed that, as currently formulated it may be possible for third parties

to obtain an employers’ aggregate pay data and “reverse engineer” the dataset to identify the pay

and salary information for individual employees or utilize a “possible mosaic effect,” which would

allow a third party to extrapolate the same information based on publicly-available information.

See Defs.’ Mem. at 28 (discussing the concerns raised in AR OMB_0000368 and OMB_0000101).

In OMB’s view, the possibility that third parties would be able to obtain highly-sensitive

information using aggregate pay data derived from Component 2 in the previously-approved

collection is an infirmity that is contrary to the PRA, thus constituting good cause to initiate a stay

and review of Component 2 pending reconsideration. Id.

       Plaintiffs respond merely that it is improper for OMB to initiate a review and stay of

Component 2 based on comment letters the agency received during the public comment period.

See Pls.’ Opp. at 20-24. Yet OMB did not initiate a review and stay based on those comment

letters along. OMB considered a number of petitions that arrived after the agency’s initial approval

of the collection. See Defs.’ Mem. at 23-28. Moreover, Plaintiffs point to no provision in either

the PRA or its implementing regulations that bars OMB from considering the comment letters

submitted during the public comment period preceding OMB’s approval of a collection of

information. That is because there is no such provision barring their consideration. And the

absence of any such provision in the PRA’s statutory and regulatory scheme makes sense given

OMB’s responsibility to monitor previously-approved collections of information for continued



                                                  15
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 18 of 22



compliance with the Act and its regulatory requirements. See 44 U.S.C. § 3504(a)(1)(B)(i)

(establishing oversight responsibilities for collections of information); see also 44 U.S.C. §

3517(b) (authorizing the OMB Director to take “appropriate remedial action, if necessary” over

approved collections of information when petitioned). Indeed, the PRA’s statutory and regulatory

scheme require OMB to consider and weigh the burden and practical utility of a collection of

information, which are often competing considerations that considered in isolation (or as Plaintiffs

suggest ignored because the agency already considered the concern in the initial approval process),

could result in the approval of a collection of information that is inconsistent with the PRA’s

requirements.

       In any event, the APA does not bar OMB from considering public comments received

during the public comment period preceding OMB’s initial approval of a collection of information.

“[T]he APA ‘sets forth the full extent of judicial authority to review agency action for procedural

correctness.’” New Life Evangelistic Ctr., 753 F. Supp. 3d at 119 (quoting FCC v. Fox Television

Stations, Inc., 556 U.S. 502, 513 (2009)). In the context of informal adjudications, “‘courts are

not free to impose upon agencies specific procedural requirements that have no basis in the APA’

or the governing legislation.” Id. (quoting Pension Benefit Guar. Corp. v. LTV Corp., 496 U.S.

633, 654 (1990)). But this is precisely the result of Plaintiffs’ arguments, many of which seek to

impose upon OMB substantive requirements that are required by neither the PRA, its

implementing regulations, nor the APA. See, e.g., Pls.’ Opp. at 14, 26-29 (seeking to invalidate

the challenged decision based on the Rao Memorandum’s failure to address any purported impact

of OMB’s decision to initiate a review and stay of Component 2 on the EEOC’s substantive

authority); see also, e.g., id. at 20-24 (arguing that it is arbitrary and capricious for OMB to review

comment letters received prior to approval of Component 2).



                                                  16
         Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 19 of 22



         At bottom, Plaintiffs simply disagree with OMB’s decision to initiate a review and stay of

Component 2 pending reconsideration and with OMB’s interpretation of its own regulations and

the record material supporting the agency’s reconsideration. But this disagreement is insufficient

to vacate the challenged decision. As applied in the context of its assessment that Component 2 as

currently formulated does not comply with the PRA, OMB’s interpretation of its own ambiguous

regulations is entitled to deference and substantially supported by the record at this first step of

OMB’s reconsideration process, which includes the EEOC’s discretion to determine the manner

in which it may address OMB’s concerns and, at its conclusion, a final and reviewable decision by

OMB.

   IV.      THE DECISION TO INITIATE A REVIEW AND STAY OF COMPONENT 2
            PENDING RECONSIDERATION DOES NOT VIOLATE SECTION 3518(e) OF
            THE PRA.

         Finally, Defendants have already explained why there is no merit to Plaintiffs’ argument

that OMB’s decision to initiate a review and stay of Component 2 pending reconsideration violates

§ 3518(e) of the PRA. See Defs.’ Mem. at 30-32. This statutory provision provides in relevant

part that “[n]othing in . . . [the PRA] shall be interpreted as increasing or decreasing the authority

of [OMB] . . . under the laws of the United States, with respect to the substantive policies and

programs of departments, agencies, and offices, including the substantive authority of any Federal

agency to enforce the civil rights laws.” 44 U.S.C. § 3518(e). The challenged reconsideration

decision does not impact the EEOC’s substantive authority under the Civil Rights Act of 1964 (let

alone decrease it as Plaintiffs argue). See Defs.’ Mem. at 30. Indeed, as the Rao Memorandum

makes clear, OMB has expressly requested that the EEOC “submit a new information collection

package” for Component 2 for the former’s review to determine compliance with the PRA. This

is in direct contrast to Plaintiffs’ interpretation of § 3518(e), which appears to prioritize other

agencies’ substantive authority over OMB’s authority under the PRA. Section 3518(e) does not
                                                 17
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 20 of 22



support such an interpretation.

   V.      THE PROPER REMEDY IN THIS CASE, IF ANY, IS TO REMAND TO THE
           AGENCY FOR FURTHER EXPLANATION, WITHOUT VACATUR.

        Despite Plaintiffs’ attempt to craft their own steadfast rule, “vacatur is not necessarily

indicated even when an agency acts arbitrarily and capriciously.” Fox Television Stations, Inv. v.

F.C.C., 280 F.3d 1027, 1048 (D.C. Cir. 2002). “In fact, [the D.C. Circuit] has ‘commonly

remanded without vacating an agency’s rule or order where the failure lay in lack of reasoned

decisionmaking, but also where the order was otherwise arbitrary and capricious.’” Air Transport

Ass’n of Am., Inc. v. U.S. Dep’t of Agriculture, 317 F. Supp. 3d 385, 390 (D.D.C. 2018) (quoting

Int’l Union, United Mine Workers of Am. v. Fed. Mine Safety and Health Admin., 920 F.2d 960,

966-67 (D.C. Cir. 1960)). Should this Court determine that there are “deficiencies” in OMB’s

reasoning, the Court should “exercise[] its discretion” to remand “with or without vacatur.” Air

Transport Ass’n of Am., 317 F. Supp. 3d at 390.

        In exercising this discretion, courts consider the two prongs of the Allied-Signal test: (1)

“the seriousness of the order’s deficiencies (and thus the extent of doubt whether the agency chose

correctly)”; and (2) “the disruptive consequences of an interim change that may itself be

changed.” Fox, 280 F.3d at 1048 (quoting Allied-Signal, Inc. v. U.S. Nuclear Reg. Comm’n, 988

F.2d 146, 150-51 (D.C. Cir. 1993)). OMB lawfully exercised its statutory and regulatory authority

to review and stay a previously-approved collection of data that it believes is contrary to the

standards of the PRA (as currently formulated). Plaintiffs try to undermine OMB’s exercise of its

authority by picking apart the Administrator’s memorandum—a memorandum that was not even

required under the governing statutes or regulations—summarizing the ongoing consultation and

review process with respect to the EEOC’s collection of aggregate pay data. This case does not

present the “fundamental flaw” present in the cases cited by Plaintiffs, nor the “lack of notice” that

                                                 18
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 21 of 22



cannot be cured by additional explanation. See, e.g. Allina Health Servs. v. Sebelius, 746 F.3d

1102, 1110 (D.C. Cir. 2014). Indeed, Plaintiffs do not dispute OMB’s authority to initiate a review

and stay of a previously-approved collection of information, see Pls.’ Opp. at x. If the Court agrees

that OMB has regulatory authority to issue a review and stay but finds fault with the

Administrator’s Memorandum, which provided only a summary of her decisionmaking, the logical

step is for the Court to remand without vacatur to allow OMB to more fully explain its decision.

       And, when, as here, “the first prong of the Allied-Signal analysis supports remand without

vacatur, the second prong is only barely relevant.” Air Transport Ass’n of Am., 317 F. Supp. 3d at

390 (internal citations and quotations omitted). Even so, the “disruptive” consequences that would

stem from vacatur counsel in favor of remand without vacatur. To that point, after issuance of the

August 2017 Rao Memorandum, the EEOC published a Federal Register notice instructing EEO-

filers not to submit Component 2 pay data with their EEO-1 forms as a result of OMB’s decision

to initiate a review and stay of Component 2 pending reconsideration. See 82 Fed. Reg. 43,362

(Sept. 15, 2017). Under these circumstances, a vacatur order could upset the current expectation

of filers, who may not be aware of this litigation nor its potential impact on their obligation to

complete their Component 2 submissions. And, given the ongoing nature of the underlying

proceedings, a vacatur order could itself constitute “an interim change that may itself be changed”

if, during the intervening time period, OMB were to issue a final decision approving or

disapproving the challenged collection of information or the EEOC exercises its own discretion to

modify Component 2 and submit a new package to OMB for review. See Allied-Signal, 988 F.2d

at 150-51. Given the foregoing, if the Court determines that remand is appropriate, Defendants

respectfully request that the Court decline to exercise its discretion to vacate OMB’s decision to

stay and instead remand to OMB for further explanation.



                                                 19
        Case 1:17-cv-02458-TSC Document 36 Filed 01/22/19 Page 22 of 22



                                       CONCLUSION

       Accordingly, for the reasons set forth in Defendants’ motion to dismiss, their opening

summary judgment brief and herein, the Court should dismiss Plaintiffs’ suit. Alternatively, the

Court should grant summary judgment for Defendants and deny Plaintiffs’ motion for summary

judgment.



Dated: January 23, 2019                     Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            CARLOTTA WELLS
                                            Assistant Branch Director

                                            /s/ Tamra T. Moore
                                            Tamra T. Moore
                                            Rachael L. Westmoreland
                                            Trial Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, N.W.
                                            Washington, D.C. 20005
                                            Tel.: (202) 305-8628
                                            Fax: (202) 616-8460
                                            Email: Tamra.Moore@usdoj.gov




                                              20
